Fourth Court of Appeals
                               San Antonio, Texas
                                     January 29, 2018

                                   No. 04-17-00428-CV

                                      Javier MORA,
                                        Appellant

                                            v.

                                      Anna MORA,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2001CI00776
                        Honorable Peter A. Sakai, Judge Presiding


                                     O RDE R

       The Appellee’s Motion to Extend Time to File Appellee's Brief is hereby GRANTED.
Time is extended to February 21, 2018. Further requests for extensions of time will be
disfavored.


                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court